Determination of the State Liquor Authority confirmed and proceeding dismissed, without costs. Memorandum: We find evidence in the record sufficient to support the determination of the State Liquor Authority, and are of the opinion that petitioner was accorded a fair and impartial hearing. We read the order appealed from as a determination that the relator violated section 106, subdivision 9, of the Alcoholic Beverage Control Law in that he permitted curtains in the windows of the Heensed premises which prevented a clear and fuH view into the interior of the premises from the sidewalk at aU times. While orders should clearly specify the violation on which the order is based (Matter of Gazdun v. Bruckman, 256 App. Div. 882), no point in this regard is made by the relator in this proceeding. AH concur. (Review of a determination of the State Liquor Authority cancelling a Hquor Hcense.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.